
	
		II
		112th CONGRESS
		1st Session
		S. 471
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Ms. Stabenow (for
			 herself, Mr. Durbin,
			 Mr. Brown of Ohio,
			 Mr. Schumer, Ms. Klobuchar, Mr.
			 Levin, and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to study the
		  feasibility of the hydrological separation of the Great Lakes and Mississippi
		  River Basins.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Asian Carp Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)CAWSThe
			 term CAWS means the Chicago Area Water System.
			(2)DirectorThe
			 term Director means the Director of the United States Geological
			 Survey.
			(3)Hydrological
			 separationThe term hydrological separation means a
			 physical separation on the CAWS that—
				(A)would disconnect
			 the Mississippi River from Lake Michigan; and
				(B)shall be designed
			 to be adequate in scope to prevent the transfer of aquatic species between each
			 of those bodies of water.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(5)StudyThe
			 term study means the feasibility study described in section
			 101(a).
			IFeasibility
			 study
			101.Feasibility
			 study
				(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary, pursuant to
			 section 206 of the Flood Control Act of 1958 (Public Law 85–500; 72 Stat. 317),
			 shall initiate a study of the watersheds of the following rivers (including the
			 tributaries of the rivers) that drain directly into Lake Michigan:
					(1)The Illinois
			 River, at and in the vicinity of Chicago, Illinois.
					(2)The Chicago River
			 in the State of Illinois.
					(3)The Calumet River
			 in the States of Illinois and Indiana.
					(b)Purpose of
			 studyThe purpose of the study shall be to determine the
			 feasibility and best means of implementing the hydrological separation of the
			 Great Lakes and Mississippi River Basins to prevent the introduction or
			 establishment of populations of aquatic nuisance species between the Great
			 Lakes and Mississippi River Basins through the CAWS and other aquatic
			 pathways.
				(c)Requirements of
			 study
					(1)OptionsThe
			 study shall include options to address—
						(A)flooding;
						(B)Chicago
			 wastewater and stormwater infrastructure;
						(C)waterway safety
			 operations; and
						(D)barge and
			 recreational vessel traffic alternatives, which shall include—
							(i)examining other
			 modes of transportation for cargo and CAWS users; and
							(ii)creating
			 engineering designs to move canal traffic from 1 body of water to another body
			 of water without transferring aquatic species.
							(2)Cost-benefit
			 analysisThe study shall contain a detailed analysis of the
			 environmental benefits and costs of each option described in paragraph
			 (1).
					(3)Association
			 with other studyThe study shall be conducted in association with
			 the study required under section 3061(d) of the Water Resources Development Act
			 of 2007 (Public Law 110–114; 121 Stat. 1121).
					(4)ConsultationIn
			 conducting the study, the Secretary shall consult with any relevant expert or
			 stakeholder knowledgeable on the issues of hydrological separation and aquatic
			 nuisance species.
					(d)DeadlineThe
			 Secretary shall complete the study by not later than the date that is 18 months
			 after the date of enactment of this Act.
				102.Report
				(a)In
			 generalThe Secretary shall prepare a report on the waterways
			 described in section 101(a) in accordance with—
					(1)the purpose
			 described in section 101(b); and
					(2)each requirement
			 described in section 101(c).
					(b)DeadlinesThe
			 Secretary shall submit to Congress and the President—
					(1)not later than
			 180 days after the date of enactment of this Act, an initial report under this
			 section;
					(2)not later than 1
			 year after the date of enactment of this Act, an interim report under this
			 section; and
					(3)not later than 18
			 months after the date of enactment of this Act, a final report under this
			 section.
					103.Federal
			 expense requirementThe
			 Secretary shall carry out this Act at full Federal expense.
			104.Presidential
			 oversightThe President, or
			 the Council on Environmental Quality, acting as a designee of the President,
			 shall oversee the study to ensure the thoroughness and timely completion of the
			 study.
			IIResponse to
			 additional threats
			201.Response
				(a)Monitoring
			 connecting watersTo identify additional threats that could allow
			 Asian Carp to enter the Great Lakes Basin, the Director, in cooperation with
			 the Director of the United States Fish and Wildlife Service, shall monitor and
			 survey all waters that connect to the Great Lakes Basin or could connect to the
			 Great Lakes Basin due to—
					(1)flooding;
					(2)underground
			 hydrological connection; or
					(3)human-made
			 diversion.
					(b)Response to
			 additional threatsAs soon as practicable after the date of
			 identification of a threat under subsection (a), the Director, in cooperation
			 with the Director of the United States Fish and Wildlife Service, shall—
					(1)prioritize each
			 threat; and
					(2)help identify
			 means to impede the passage of Asian Carp to the Great Lakes Basin.
					(c)Consultation
			 with other actorsIn carrying out subsections (a) and (b), the
			 Director, in cooperation with the Director of the United States Fish and
			 Wildlife Service, shall consult with each relevant—
					(1)Federal
			 agency;
					(2)State; and
					(3)stakeholder.
					
